116 Ga. App. 401 (1967)
157 S.E.2d 559
OLDS
v.
HAIR et al.
43059.
Court of Appeals of Georgia.
Submitted September 12, 1967.
Decided September 28, 1967.
*402 Cumming, Nixon, Eve, Waller & Capers, Samuel C. Waller, C. Thomas Huggins, for appellant.
JORDAN, Presiding Judge.
This is a cross appeal by one of two defendants in the lower court, based on the overruling of a general demurrer to the petition. Subsequent to the filing of this cross appeal the plaintiff voluntarily dismissed his action in the lower court and withdrew his cross appeal to this court. The other defendant withdrew the main appeal as being moot by reason of plaintiff's dismissal of the action in the lower court. As the issue on this cross appeal is also moot, and the cross appellant would receive no benefit or advantage from a decision, it is dismissed. See Code Ann. § 6-809 (b, c).
Appeal dismissed. Deen and Quillian, JJ., concur.